DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification and claims as well as applicant arguments/remarks, filed on 12/17/2021, is acknowledged.  Amendments to the specification have been entered.
Claims 38-57 are pending in this action.  Claims 1-37 have been cancelled previously.  Claim 50 has been amended.  Claims 38-57 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/US2018/053558, filed September 28, 2018, which claims benefit of provisional U.S. Application No. 62/566,122, filed September 29, 2017.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 38, 40-53, 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over Ossovskaya et al., WO 2008/089272A1 (cited in IDS; hereinafter referred to as Ossovskaya), in view of Verma, et al., US 2014/0044788A1 (cited in IDS; hereinafter referred to Verma), and Khedkar, WO 2009/050738A2 (cited in IDS; hereinafter referred to as Khedkar). 

    PNG
    media_image1.png
    183
    216
    media_image1.png
    Greyscale
Ossovskaya teaches oral formulations suitable for use in treating cancer (Abstract; Para. 0087-0088, 0091, 0097) that can be prepared as sustained release preparations (Para. 0094) and may include: 
(i) iniparib (i.e., 4-iodo-3-nitrobenzamide; shown on the right) or a salt, solvate, isomer, tautomer, metabolite, analog, or prodrug thereof (Para. 0018, 0044 as applied to claims 38, 57) having a poor solubility in water (Para. 0017); 
(ii) at least one pharmaceutically acceptable excipient, e.g., fillers, binders, suspending agents (e.g., methyl cellulose, polyvinylpyrrolidone), disintegrants, lubricants (Para. 0091-0096, as applied to claims 38, 40); and 
(iii) surfactants (Para. 0020, 0022, 0045, 0216 as applied to claims 38, 46); preservatives, flavoring agents, sweetening agents/sugars (Para. 0049, 0092, 0094 as applied to claims 53, 55).  
Ossovskaya provides examples of granular formulations comprising 40 wt% of iniparib in combination with:  (i)  22.5-32.5 wt% of filler (i.e., pregelatinized starch);  (ii)  20 wt% of binder (i.e., microcrystalline cellulose);  (iii)  2.5 wt% of suspending agent (i.e., polyvinylpyrrolidone);  (iv)  2 wt% of disintegrant (i.e., sodium starch glycollate);  (v)  1 wt% of lubricant (i.e., magnesium stearate; Para. 0076-0077, 0096, 0218, Table 7-1 as applied to claims 41-45). 
Ossovskaya further teaches that said granular formulations includes (vi)  less than 1 wt% of sodium lauryl sulfate/surfactant, (vii) less than 10 wt% of poloxamer 188/surfactant;  (viii) less than 1 wt% of polysorbate 80/surfactant (Para. 0216-0218, 0238 as applied to claims 46-49).
Ossovskaya teaches that iniparib can be present in said formulations in an amount of 100 mg (Para. 0217, 0247), or as 40 wt% of 400 mg (i.e., 160 mg) to fill size 0 capsules (Para. 0236, Table 7-1 as applied to claims 51-52, 57).
Ossovskaya teaches the use of micronized iniparib or metabolites thereof that were screened through a 500 µm sieve and then mixed with intra-granular excipient (Para. 0218-0219), and also teaches that size-reduction of iniparib/metabolites thereof granules allows increasing drug solubility, and the preparations comprising said actives in micronized or size-reduced form provide their plasma concentration in the range from about 70 ng/ml to about 7,000 ng/ml (Para. 0291; Figs. 8, 11 as applied to claims 38, 50, 57). 
Ossovskaya does not specifically teach iniparib particles having a median particle size/diameter of 20-400 µm (Claims 1, 57), and also does not teach the formulations are stable at 5-25 oC for at least 12 months (Claims 1, 56). 
Verma teaches oral formulations for cancer treatment that comprise a drug  having a poor solubility in water (i.e., pyridopyrimidinone; Title; Abstract; Para. 0007).  excipients, e.g., fillers, disintegrants, lubricants, binders, methyl cellulose, polyvinylpyrrolidone (Para. 0015, 0021-0025), and such surfactants as sodium lauryl sulfate, polysorbate 80, etc. (Para. 0016).  To this point, Verma teaches the use of the drug in micronized form, i.e., having a median particle size of 0.5-40 µm (Para. 0009), in combination with pharmaceutically acceptable excipients for controlling drug release profile and/or enhancing drug bioavailability (Para. 0014-0015; Fig. 1; Examples).
Khedkar teaches oral pharmaceutical compositions, containing optimal amounts of pharmaceutically suitable excipients, which permit improved solubility, dissolution rate and bioavailability of poorly water soluble compositions (Abstract).  Khedkar teaches that said excipients are selected from the groups consisting of diluents/fillers/bulking agents, binders, disintegrants, lubricants, permeation enhances, plasticizers, etc. (Pages 23-26).  To this point, Khedkar teaches the use of such compounds as (i) polyvinylpyrrolidone, methyl cellulose, microcrystalline cellulose, starch, sugars, gelatin, carboxymethyl cellulose, or combinations thereof as the binder (Page 12, Lns. 1-6; Page 24, Lns. 1-12); (ii) magnesium stearate as the lubricant (Page 12, Lns. 19-21);  (iii)  sodium lauryl sulfate as the permeation enhancer (Page 12, Lns. 26-33), and (iv) such hydrophilic polymers as polyoxyethylated sorbitol (Page 35, Lns. 8-13).  Khedkar teaches that said formulations are stable at 2-8 oC, 25 oC, 30 oC for at least a year (Page 37, Lns. 12-21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the particles size as taught by Verma and/or use the excipients as taught by Khedkar preparing formulations as taught by Ossovskaya.  controlling drug release profile and/or enhancing drug bioavailability, as well as controlling/improving stability of the formulations comprising active agent with poor water solubility.  

Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ossovskaya et al., WO 2008/089272A1 (cited in IDS; hereinafter referred to as Ossovskaya), in view of Verma, et al., US 2014/0044788A1 (cited in IDS; hereinafter referred to Verma), and Khedkar, WO 2009/050738A2 (cited in IDS; hereinafter referred to as Khedkar), and further in view of Bradley, US 2013/0274281A1 (cited in IDS; hereinafter referred as Bradley). 
The teachings of Ossovskaya, Verma and Khedkar are outline above.  Though Ossovskaya teaches that various nitrobenzamide compounds (Para. 0053) can be included in disclosed formulations, Ossovskaya does not teach the use of iniparib metabolites as instantly claimed in claim 39.
Bradley teaches compositions for treatment of locally advanced or metastatic breast cancer and comprising 4-iodo-3-nitrobenzamide/iniparib, or a metabolite thereof, or a pharmaceutically acceptable salt thereof (Title; Abstract; Para. 0002).  To this point, Bradley teaches the use of such metabolites of iniparib as 4-iodo-3-nitrosobenzamide (here as compound MS276; Para. 0059);  3-(hydroxyamino)-4-iodobenzamide (here as compound MS278; Para. 0059);  3-hydroxy-4- iodobenzamide (here as compound MS263; Para. 0059);  and N5-(3-((4-carbamoyl-2-nitrophenyl)thio)-1-((carboxymethyl)amino)-1-oxopropan-2-yl)glutamine (here as compound MS472, Para. 0059).  Bradley teaches that anticancer biological activity and can be administered in combination with other constituents in pharmaceutical formulations to a patient with breast cancer (Para. 0062-0063; 0134).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use iniparib metabolites as taught by Bradley in compositions taught by Ossovskaya, Verma and Khedkar.  One would do so with expectation of beneficial results, because that would provide oral compositions for treatment locally advanced or metastatic breast cancer with controlled stability and bioavailability of the active agent.  

Claims 38 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Ossovskaya et al., WO 2008/089272A1 (cited in IDS; hereinafter referred to as Ossovskaya), in view of Verma, et al., US 2014/0044788A1 (cited in IDS; hereinafter referred to Verma), and Khedkar, WO 2009/050738A2 (cited in IDS; hereinafter referred to as Khedkar), and further in view of, and Forenzo, et al., US 2009/0048344A1 (cited in IDS; hereinafter referred to as Forenzo). 
The teachings of Ossovskaya, Verma and Khedkar are outline above.  Cited prior art does not teach the oral dosage formulations comprising antifoaming agent (Claim 54). 
Forenzo teaches oral liquid formulations comprising a drug having a poor solubility in water (Para. 0006), wherein said formulation also include suspending agents, e.g., microcrystalline cellulose, carboxymethyl cellulose, sodium starch glycollate, etc. (Para. 0007); wetting agent, e.g., polysorbate 80, poloxamer 188 (Para. 0008);  sweeteners. e.g., sucralose, sucrose, xylitol (Para. 0010),  flavoring agents (Para. 0010); parabens (butyl, ethyl, methyl, propyl; Para. 0011).  Forenzo also teaches that said formulations may include an antifoaming agents (Para. 0010), e.g., 0.1-0.25 wt% of simethicone (Para. 0010).  Forenzo teaches that the use of said additives allows stabilizing liquid oral dosage formulation comprising drug with poor water solubility (Para. 0006). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use antifoaming agents as taught by Forenzo preparing formulations taught by Ossovskaya, Verma, and Khedkar.  One would so with expectation of beneficial results, because Forenzo teaches additives that can be used for controlling/improving the stability of oral formulations comprising drug with poor water solubility. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8,507,000 (cited in IDS) – teaches oral solid formulations comprising a preservative (Col. 9, Lns. 19-21, 45-50), e.g., 0.1-5 wt% of paraben (e.g., methyl paraben; Col. 9, Lns.19-21, 31-34) that stabilizing said oral solid formulations (Col. 9, Lns. 36-50).

Response to Arguments
Applicant's arguments, filed on 12/17/2021, have been fully considered, but they were not found to be persuasive for the reasons set forth above.  Additional examiner’s comments are set forth next.
In response to applicant’s argument that Ossovskaya does not teaches the use of drug particles having a size of 20-400 µm, it is noted that Ossovskaya teaches the use of drug particles having a size of less than 500 µm (that includes the range as instantly claimed), and also teaches that size-reduction can be used for controlling drug bioavailability (Para. 0339), identifying thereby the drug particle size as a results effective variable.  Further, Ossovskaya teaches that micronized or size-reduced drug particles can be used for providing a desired drug release profile as characterized by Cmax and/or Tmax (Para. 0338).  Further, one skilled in the art would understand that physical and/or chemical properties of a multi-component system depends on compounds included.  To this point, cited prior art by Verma and Khedkar teach pharmaceutical compositions comprising drug having a poor solubility in water, and further teaches controlling drug particles size as well as excipients/additives for providing formulations with controlled/desired drug release profile, enhanced drug bioavailability, and/or controlling/improving stability.  
In response to applicant's arguments against the references individually, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.   In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).  Further, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.   In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).   In the present case, 
All cited references are reasonably drawn to the same field of endeavor that is pharmaceutical compositions comprising a drug having a poor solubility in water 
Ossovskaya teaches compositions for treating cancer that include micronized iniparib (or a salt, solvate, isomer, tautomer, metabolite, analog, or prodrug thereof) having a particle size of less than 500 µm in combination with excipients/additives as instantly claimed in claimed amounts.
Verma, Khedkar, Forenzo teach compositions comprising a drug having a poor solubility in water 
Bradley teaches specific metabolites of iniparib that can be used for treating breast cancer. 
Therefore, it is the examiner’s positions that the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because every element/constituent of the invention has been collectively taught by the combined teachings of the references.  Regarding the claimed range of drug particle sizes, it is noted that cited prior art define the drug particle size as a result effective variable.  Further, it is noted that optimization within prior art conditions or through routine experimentation does not support patentability absent comparative evidence of criticality of the claimed range.  Furthermore, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.
Applicant is advised to clarify a structure of the claimed compositions, and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the references cited, to place the application in condition for allowance.  

Conclusion
No claim is allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615